Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanyingQuarterly Report on Form 10-Q of Dynamic Nutra Enterprises Holdings, Inc. for theperiod endedFebruary 29, 2012, I, Donna Cashwell, Chief Executive Officer ofDynamic Nutra Enterprises Holdings, Inc.hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. SuchQuarterly Report on Form 10-Q for theperiod endedFebruary 29, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchQuarterly Report on Form 10-Q for theperiod endedFebruary 29, 2012, fairly presents, in all material respects, the financial condition and results of operations ofDynamic Nutra Enterprises Holdings, Inc. DYNAMIC NUTRA ENTERPRISES HOLDINGS, INC. Date: April 13, 2012 By: /s/ Donna Cashwell Donna Cashwell CEO and Director
